Citation Nr: 0820450
Decision Date: 05/27/08	Archive Date: 06/26/08

DOCKET NO.  05-34 011	)	DATE MAY 27 2008
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 2001 to September 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In April 2006, the veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In June 2007, the Board remanded this claim to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.  

This matter must be returned to the RO for compliance with the previous remand, consistent with Stegall v. West, 11 Vet. App. 268 (1998).  That decision provides that a remand by the Board imposes upon the RO a concomitant duty to ensure compliance with all of the terms of the remand.  Id. at 270- 271.  Specific matters outlined in the remand, as instructions by the Board, were not addressed. 

The previous remand dated in June 2007 explained that the evidence of record showed that while the veteran had undergone two VA examinations of his spine, the medical evidence obtained from these examinations was conflicting and incomplete.  Service medical records were noted to show that the veteran complained of back pain in January 2002 and was diagnosed with thoracic back strain.  In May 2002, he complained of leg numbness and low back pain.  The Board indicated that after service, following a January 2003 VA examination, the veteran was diagnosed with chronic low back strain.  A report of X-rays of the veteran's back contained several findings but these findings were not commented upon by the examiner.  Then in March 2004, the veteran again underwent VA examination of his back.  Upon physical examination, this examiner found no evidence of a low back disability, and attributed the veteran's low back pain to his service connected pes planus.  Therefore, the veteran apparently had low back pain with no demonstrated pathology of the back.  The Board pointed out that the March 2004 examination report indicated that X-rays of the veteran's lower back were ordered, but that there was no evidence that these X-rays were ever obtained, and consequently, no evidence that these indicated diagnostic tests were considered as to pathology underlying the veteran's low back pain.  An additional VA examination was deemed necessary in order to make a decision on this claim.  See 38 U.S.C.A. § 5103A.  

On remand, the veteran was to be afforded another VA examination of his spine, with performance of all indicated diagnostic tests, including X-rays.  The examiner was to review the veteran's claims file prior to the examination, and render an opinion as to whether the veteran suffers from a disability of the spine, any underlying pathology of the spine giving rise to his lower back pain, and whether such was etiologically related to his service-connected pes planus or his complaints of back pain during service.  The examiner was requested to specifically indicate if any diagnosed disorder was caused by or aggravated by the veterans pes planus.  Complete rationale was to be provided for all opinions offered by the examiner.  

The veteran was examined by VA in August 2007.  While the examiner offered an opinion regarding the relationship between the veterans diagnosed mild chronic intermittent thoracolumbar back sprain and his service-connected pes planus, the phrasing of the opinion was confusing.  Specifically, the examiner stated that, it is less likely than not that the symptoms described in the thoracolumbar spine and both knees bear no causal relationship to the service-connected problems of bilateral pes planovalgus.  (emphasis added).  Additionally, as pointed out by the veterans representative in his April 2008 brief, the examiner offered no rationale for the opinion.  

Further, the examiner did not provide an opinion regarding whether the diagnosed back disorder was aggravated by the service-connected pes planus and did not indicate if there was a relationship between the veterans currently diagnosed back disorder and his in-service complaints.  Thus, another remand is necessary to ensure compliance with the Board's remand directives.  

Accordingly, the case is REMANDED for the following action:

1.  Have the claims file and a copy of this remand reviewed by the clinician who previously examined the veteran, if available.  The examiner must state that such review was accomplished.  

The examiner is asked to offer an addendum to the examination report.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder of the veteran's thoracolumbar spine had its onset during active service or is related to any in-service disease or injury.  

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder of the veteran's thoracolumbar spine was either (a) caused by or (b) aggravated by the veteran's pes planus.

All opinions expressed by the examiner must be accompanied by a complete rationale.

If the August 2007 examiner is no longer available, have the file reviewed by an appropriate clinician to address the opinions requested.  

2.  After ensuring that the above development is completed in full, readjudicate the veteran's claim, with application of all appropriate laws and regulations.  If the decision remains adverse to the veteran, he and his representative must be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2007).

